632 F.2d 69
35 Fair Empl. Prac. Cas. (BNA) 457,24 Wage & Hour Cas. (BN 1058,24 Empl. Prac. Dec. P 31,312Ruth CAMPBELL, Appellant,v.VON HOFFMAN PRESS, INC., Appellee.
No. 80-1137.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 15, 1980.Decided Oct. 20, 1980.

Appeal from the United States District Court for the Western District of Missouri, Elmo B. Hunter, Judge.
D. Michael Linihan, McMahon, Berger, Breckenridge, Hanna, Linihan & Cody, St. Louis, Mo., for appellee.
Panethiere & Helfand, Richard Helfand, Joseph R. Hachey, Kansas City, Mo., for appellant.
Before HEANEY, ADAMS* and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Ruth Campbell appeals from a decision of the United States District Court for the Western District of Missouri, holding that she had not been discriminated against on the basis of sex under the Equal Pay Act of 1963, 29 U.S.C. § 206(d) (1).  This Court has concluded, after careful consideration of the briefs of the parties and the record before us, that the judgment of the district court should be affirmed, on the basis of Judge Elmo Hunter's well reasoned memorandum opinion reported at 483 F. Supp. 218.  See Local Rule 14.


2
Affirmed.



*
 The Honorable Arlin M. Adams, United States Circuit Judge for the Third Circuit, sitting by designation